COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  APC HOME HEALTH SERVICES INC.,               §              No. 08-18-00171-CV

                         Appellant,            §                Appeal from the

  v.                                           §           County Court at Law No. 7

  LUCINA MARTINEZ,                             §            of El Paso County, Texas

                         Appellee.             §              (TC# 2017DCV4119)

                                           §
                                         ORDER

       Pending before the Court is Appellant’s emergency motion to stay litigation proceedings

and discovery pending resolution of this interlocutory appeal. The motion to stay is GRANTED.

Accordingly, the trial court is ordered to stay all proceedings in cause number 2017DCV4119,

styled APC Home Health Services, Inc. v. Lucina Martinez, pending resolution of this appeal or

further order of this Court.

       IT IS SO ORDERED this 1st day of October, 2018.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.